Title: To Alexander Hamilton from David Humphreys, 1 September 1787
From: Humphreys, David
To: Hamilton, Alexander



My dear Sir
New Haven [Connecticut] Septr. 1st. 1787

Our friend Col Wadsworth has communicated to me a letter in which you made enquiries respecting a political letter that has lately circulated in this State. I arrived in this Town yesterday & have since conversed with several intelligent persons on the subject. It appears to have been printed in a Fairfield Paper as long ago as the 25th of July. I have not been able to trace it to its source. Mr Wetmore informs me that when he first saw this letter it was in the hands of one Jared Mansfield, who, I believe, has formerly been reputed a Loyalist. Indeed it seems to have been recieved & circulated with avidity by that Class of People, whether it was fabricated by them or not. I think, however, there is little doubt that it was manufactured in this State. I demanded of Mr Wetmore what he thought were the wishes & objects of the writer of that letter; he said he believed it might be written principally for the amusement of the author & perhaps with some view to learn whether the People were not absolutely indifferent to all government & dead to all political sentiment.
Before I saw the letter in question, a Paragraph had been published by Mr. Meigs, giving an account of it & attempting to excite the apprehension of the Antifederalists, with an idea, that the most disastrous consequences are to be expected, unless we shall accept the Proceedings of the Convention. Some think this was the real design of that fictitious performance; but others, with more reason, that it was intended to feel the public pulse & to discover whether the public mind would be startled with propositions of Royalty. The quondam Tories have undoubtedly conceived hopes of a future union with G. Britain, from the inefficacy of our Government & the tumults which prevailed in Massachusetts during the last winter. I saw a letter written, at that period, by a Clergyman of considerable reputation in Nova Scotia to a Person of eminence in this State; stating the impossibility of our being happy under our present Constitution & proposing (now we could think & argue calmly on all the consequences) that the efforts of the moderate, the virtuous & the brave should be exerted to effect a reunion with the parent State. He mentioned among other things, how instrumental the Cincinnati might be & how much it would redound to their emolument. It seems by a conversation I have had here, that the ultimate practicability of introducing the Bishop of Osnaburgh is not a novel idea among those who were formerly termed Loyalists. Ever since the peace it has been occasionally talked of & wished for. Yesterday, where I dined, half jest, half earnest, he was given as the first Toast.
I leave you now, my dear friend, to reflect how ripe we are for the most mad & ruinous projects that can be suggested, especially when, in addition to this view, we take into consideration how thoroughly the patriotic part of the Community, the friends of an efficient Government are discouraged with the present System & irritated at the popular Demagogues who are determined to keep themselves in office at the risque of every thing. Thence apprehensions are formed, that tho’ the measures proposed by the Convention, may not be equal to the wishes of the most enlightened & virtuous; yet that they will be too high-toned to be adopted by our popular Assemblies. Should that happen our political Ship will be left afloat on a Sea of Chance, without a Rudder as well as without a Pilot.
I am happy to see you have (some of you) had the honest boldness to attack in a public Paper, the Antifederal Dogmas of a great Personage in your State. Go on & prosper. Were the men of talents & honesty, throughout the Continent, properly combined into one Phalanx, I am confident they would be competent to hew their way thro’ all opposition. Were there no little jealousies, bickerings, & unworthy sinister views to divert them from their object, they might by perseverance establish a Government calculated to promote the happiness of Mankind & to make the Revolution a blessing instead of a curse.
I think it probable that I shall soon go to the Southward, in the mean time, I beg you to be persuaded that I am, with sentiments of sincerest friendship & esteem, My dear Hamilton,
Your most obedient & Most humble Servant
D. Humphreys
Col. Hamilton.

